UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7612


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARK EDWARD GRAPES,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:05-cr-00011-JPB-JSK-2)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Edward Grapes, Appellant Pro Se.    Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia;
Michael Stein, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark        Edward       Grapes    pled       guilty     to    one       count     of

distribution        of       methamphetamine,        in    violation       of    21    U.S.C.A.

§ 841(b)(1)(C) (West 2006 & Supp. 2010), and one count of using

and   carrying       a       firearm     during      and    in    relation        to    a     drug

trafficking      crime,         in     violation     of    18     U.S.C.     § 924(c)(1)(A)

(2006).     The district court sentenced Grapes in October 2006 to

eighty-seven months’ imprisonment on the methamphetamine count

and   a   consecutive          term     of   sixty    months’       imprisonment        on     the

firearm count, for a total term of 147 months’ imprisonment.                                   In

October 2010, Grapes filed a motion, styled as a Fed. R. Civ. P.

60(b)     motion,    in       which     he   requested      that     the    district         court

amend     the    judgment         of    conviction         and    order     that       the     two

imprisonment        terms        run    concurrently         to     one    another.           The

district court denied the motion, and Grapes appeals.

             The Federal Rules of Civil Procedure do not provide a

vehicle by which Grapes may challenge his criminal judgment.

See United States v. O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999)

(stating     that        a    criminal       defendant      cannot        challenge         orders

entered     in   his         criminal    case   using      Fed.     R.    Civ.    P.    60(b));

United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)

(per curiam) (holding that a defendant cannot challenge criminal

forfeiture orders under the Federal Rules of Civil Procedure).

Nor could Grapes have properly sought reconsideration under the

                                                2
Federal    Rules    of    Criminal    Procedure.            See    United       States   v.

Goodwyn, 596 F.3d 233, 235 (4th Cir.), cert. denied, 130 S. Ct.

3530   (2010)      (holding    that    Fed.     R.    Crim.        P.    35     authorizes

reconsideration          within      fourteen        days         only     to       correct

arithmetical, technical, or other clear error).

            We therefore affirm the district court’s order.                              We

dispense    with     oral     argument    because       the        facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                         3